DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 0-10 wt% yttrium oxide (page 3, lines 19-21), does not reasonably provide enablement for about 5 to 10 wt% yttrium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
One could make the argument that yttrium oxide is 78.7444 wt% yttrium, therefore the disclosure of 0-10 wt% yttrium oxide would cover a claim for 5 to 10 wt% yttrium.  However, this scenario is not explicitly disclosed by the Applicant.  For examination purposes claim 10 will be treated as if it yttrium oxide.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately below are rejected due to their dependency.
Regarding claim 4, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “less than 98%”, and the claim also recites “between about 40% and about 70%” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites the limitation "the green body soaked with the coloring liquid"..  There is insufficient antecedent basis for this limitation in parent claim 4.  Proper antecedent basis is found in claim 6.  Claim 7 will be treated as if it was a dependent claim of claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivoclar Vivadent Product Literature for eMax ZirCAD, 52 pages, 2/2010, D1 (herein Ivoclar).  Regarding claim 1, Ivoclar teaches:
Providing a monolithic precursor of a dental restoration being made of zirconia material having a relative density of greater than 98% of the theoretic density of the zirconia material (page 4, Material section, lines 1-30, a pre sintered yttrium stabilized zirconium oxide is provided, then milled, then sintered to more than 99% density.  Thus a monolithic precursor of a dental restoration has been provided)
Firing the monolithic dental restoration precursor to provide the monolithic dental restoration (A step of regeneration firing is provided on page 25 to achieve to provide the monolithic dental restoration.  Additionally, a veneer can be applied which requires a firing step, pages 31-36, thus providing the monolithic dental restoration)

Regarding claim 3, Ivoclar teaches:
Wherein the firing is performed at a temperature of at least about 800 deg C and for a duration of at least 10 seconds (page 25 greater than 800 C for 15 minutes and page 33, 800 C for 1 minute)
Regarding claim 4, Ivoclar teaches:
Further comprising providing a green body of the monolithic dental restoration precursor, the green body being made of zirconia material and having a relative density which is less than 98% of the theoretic density of the zirconia material (page 4, lines 1-26.  The pre-sintered body is provided, it has to be milled to a larger size due to shrinkage.  When sintered the density is greater than 99%.  Based on this information one can easily surmise that the pre-sintered material has a density less than 98%)
Regarding claim 5:
As previously discussed Ivoclar teaches milling a blank of the pre sintered zirconia material.
Regarding claim 6, Ivoclar teaches:
Further comprising soaking the green body with a coloring liquid (page 16, last five lines, spanning to the first line of page 17)
Regarding claim 7, Ivoclar teaches:
Further comprising drying the green body soaked with the coloring liquid (page 17, lines 4-7)
Regarding claim 8, Ivoclar teaches:
Further comprising smoothing the green body (page 14, Finishing, grinding and polishing is performed on the green body)
Regarding claim 9, Ivoclar teaches:
Providing the monolithic dental restoration precursor in a pre-colored form (page 4, Material, lines 4-6, the blocks are available shaded and unshaded)
Regarding claims 11 and 12:
As previously discussed, Ivoclar sinters to greater than 99% density.
Regarding claim 13, Ivoclar teaches:
Further comprising polishing the monolithic dental restoration (page 44, Care Notes)
Regarding claim 14, Ivoclar teaches:
Wherein the step of polishing the monolithic dental restoration comprises applying a polishing paste on the dental restoration and polishing the dental restoration by use of the polishing paste and a polishing tool (page 44, Care notes, a polishing paste is used to polish the dental restoration with a polishing tool)

Claims 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivoclar, and as evidenced by Ritzberger et al (Properties and Clinical Application of Three Types of Dental Glass-Ceramics and Ceramics for CAD-CAM Technologies; herein Ritzberger).  Regarding claim 2:
Ivoclar does not state the exact composition of the yttrium stabilized zirconia.  However, Ivoclar uses the IPS e.max© ZirCAD material.
As evidenced by Ritzberger (page 3705, Table 2) the IPS e.max© ZirCAD material is 87-95 wt% zirconia.

Regarding claim 10:
The broadest reasonable interpretation of claim 10 is a zirconia material comprising 5 to 10% by weight yttrium oxide.  Therefore based on Table 2 on page 3705 there is a possible composition of zirconia with 5 to 10 wt% for IPS e.max© ZirCAD.  Even if one were to interpret claim 10 to be yttrium, the values of Ritzberger would still fall within the claimed value, due to the fact that yttrium oxide is 78.7444% yttrium by weight.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743